Case 1:19-cv-00997-WS-B Document 8 Filed 12/02/19 Page 1 of 1   PageID #: 146



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

                                     *
VIRGINIUS LESLIE TAYLOR, JR.,        *
                                     *
      Plaintiff,                     *
                                     *
vs.                                  * CIVIL ACTION NO. 19-00997-B
                                     *
UPS MACHINERY SERVICES, INC.,        *
et al.,                              *
                                     *
      Defendants.                    *

                                  ORDER

      This action is before the Court on Defendant Enterprise FM

Trust, Inc.’s “Motion to Dismiss Plaintiff’s Complaint.”               (Doc.

5).   Plaintiff shall file a response by December 16, 2019.              Any

reply by Defendants shall be filed by December 30, 2019.

      DONE this the 25th day of November, 2019.

                                                /s/ SONJA F. BIVINS
                                          UNITED STATES MAGISTRATE JUDGE
